                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GERALDINE MILLS,

               Plaintiff,                             19cv0265
                                                      ELECTRONICALLY FILED
                       v.

UNIVERSAL PROPERTY AND
CASUALTY INSURANCE COMPANY,

               Defendant.


           MEMORANDUM ORDER RE ORDER TO SHOW CAUSE (Doc. 4)


       On June 20, 2019, this Court issued an Order to Show Cause why the above-captioned

case should not be dismissed without prejudice on July 1, 2019, pursuant to Federal Rule of Civil

Procedure (“Fed. R. Civ. P.”) 4(m), based upon Plaintiff’s failure to serve Defendant, Universal

Property and Casualty Insurance Company, as required by Fed. R. Civ. P. 4 on or before June 11,

2019. (Doc. 4). To date, Plaintiff, who is represented by counsel, has not filed any response to

the Order to Show Cause. Accordingly, Plaintiff’s Complaint against Defendant is DISMISSED

WITHOUT PREJUDICE for failure to properly serve the Defendant in this case.

       The Clerk of Court shall mark this case CLOSED.

                                             SO ORDERED this 8th day of July, 2019.


                                             s/Arthur J. Schwab
                                             United States District Judge




cc:    All ECF Registered Counsel of Record
